DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant Office Action is in response to communication filed on 3/9/2022.
Claims 1-20 are pending. Claims 1, 10 and 16 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 was filed before the mailing date of the Notice of Allowance and the requirement for the §1.97(e) statement OR the fee set forth in 37 CRF §1.17(p) has been met.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the prior art of record in that the closest prior art of record, Ramanathan et al (US 2009/0279549 A1), discloses a technique for facilitating software upgrade for a switching system comprising a first management processor and a second management processor and a set of one or more line processors, the techniques comprising receiving a signal to perform a software upgrade for a line processor from the set offline processors, and performing a software upgrade for the line processor without substantially affecting packet switching performed by the switching system.
Regarding claim 1, however, Ramanathan does not teach the presently claimed invention that, in light of the specification, no data synchronization is occurred in between a first router processor and a second router processor that are communicatively coupled to the line cards in a node, because, for example, both of the first and second router processors are active in the node.  Therefore, Ramanathan does not alone or in combination disclose the claim limitation:  wherein there is no synchronization between the first router processor and the second router processor.
Similarly, the secondary reference Lu et al (US 2013/0083801) does not remedy the above addressed deficiencies.  Therefore, the secondary reference does not alone or in combination disclose the claim limitation discuss above.	These limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding claims 10 and 16, the patent scopes of the independent limitations are the same as in claim 1.  Therefore, the claims are also allowable based on the explanation set forth above.
Regarding dependent claims, the claims are allowable since they are depended upon allowed base claims as set forth above.
Additionally, the arguments presented by applicant on 1/18/2022 help to distinguish the present invention over the prior art of record. Therefore, for the reasons discussed, claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619